United States Court of Appeals
                        For the First Circuit

Nos. 07-2615, 07-2616

               MASSACHUSETTS EYE AND EAR INFIRMARY,

    Plaintiff/Counterclaim Defendant-Appellee/Cross-Appellant,

                                 v.

                   QLT PHOTOTHERAPEUTICS, INC.,

                             Defendant.


                             QLT, INC.,

        Counterclaim Plaintiff, Appellant/Cross-Appellee,

                                 v.

               MASSACHUSETTS EYE AND EAR INFIRMARY;
       EVANGELOS S. GRAGOUDAS, M.D.; JOAN W. MILLER, M.D.,

       Counterclaim Defendants, Appellees/Cross-Appellants.



                              Before
                       Lynch, Chief Judge,
      Torruella, Boudin, Lipez and Howard, Circuit Judges.*
                     __________________________

                          ORDER OF COURT
                    Entered: February 23, 2009

     The petition for rehearing having been denied by the panel of

judges who decided the case, and the petition for rehearing en banc

having been submitted to the active judges of this court and a


*
 Judges Torruella and Boudin are recused and did not vote on this
matter.
majority of the judges not having voted that the case be heard en

banc, it is ordered that the petition for rehearing and the

petition for rehearing en banc be denied.



                              By the Court:

                              /s/ Richard Cushing Donovan, Clerk




cc: Hon. William G. Young, Ms. Sarah Thornton, Clerk, United States
District Court for the District of Massachusetts, Ms. Davison, Mr.
Ware, Mr. Cushing, Mr. Donovan, Ms. Fiacco, Mr. Ridings,        Ms.
Sereny, Mr. Chun, Mr. Helmer, Mr. Maffei, Mr. Herman, Mr. Richlin,
Mr. McKelvie, Mr. Baker, Mr. Harnett, Ms. DeFranco, Ms. Metzger-
Hare, Mr. Flattmann, Mr. Bone, Mr. Buford, Mr. Haley, Ms.
Cooleybeck, Mr. Bromberg, Mr. Biddinger, Ms. Mangasarian, Mr.
Schwartz, Mr. Taranto, Mr. Ainsworth & Mr. Panner.